 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEANNE L. BAKER,                                 No. 1:20-cv-00277-NONE-SAB
12                      Plaintiff,                     New Case No. 1:20-cv-00277-DAD-BAM
13            v.                                       ORDER RELATING AND REASSIGNING
                                                       CASE
14    C R BARD INC. and BARD
      PERIPHERAL VASCULAR INC.,
15
                        Defendants.
16

17

18          A review of the complaint in the above-captioned case reveals that it is related under this

19   court’s Local Rule 123(a) to the following related actions pending before the undersigned: Cook

20   v. C R Bard Inc., 1:19-cv-01498-DAD-BAM; Todd v. C R Bard Inc., 1:19-cv-01226-DAD-BAM;

21   LaLonde v. C R Bard Inc., 1:19-cv-01516-DAD-BAM; Broocks v. C R Bard Inc., 1:19-cv-01228-

22   DAD-BAM; Denzer v. C R Bard Inc., 1:19-cv-01236-DAD-BAM; Reynolds v. C R Bard Inc.,

23   1:19-cv-01238-DAD-BA; Thompson v. C R Bard Inc., 1:19-cv-01239-DAD-BAM; Boyer v. C R

24   Bard Inc., 1:19-cv-01243-DAD-BAM; Gonzalez v. C R Bard Inc., 1:19-cv-01316-DAD-BAM;

25   Karpenko v. C R Bard Inc., 1:19-cv-01317-DAD-BAM; and Cronan v. C R Bard Inc., 2:15-cv-

26   01418-DAD-BAM. Accordingly, assignment of the above-captioned action to the undersigned

27   and to Magistrate Judge Barbara A. McAuliffe will promote efficiency and economy for the court

28   and parties.
                                                      1
 1            An order relating cases under this court’s Local Rule 123 merely assigns them to the same

 2   district judge and magistrate judge, and does not consolidate the cases. The local rules of this

 3   district authorize the judge with the lowest numbered case to order the reassignment of any higher

 4   numbered cases to himself or herself, upon determining that this assignment is likely to effect a

 5   savings of judicial effort. L.R. 123(c). Such good cause appearing here, the court orders that

 6   the above-captioned action be reassigned to the undersigned and Magistrate Judge Barbara

 7   A. McAuliffe and that it be related to each of the eleven (11) actions listed above.

 8            Accordingly, documents in the above-referenced action shall bear the new case number

 9   above.

10   IT IS SO ORDERED.
11
        Dated:      March 17, 2020
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
